DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Frankie Wong on 01/13/2022.

In the claim:
Please amend claims 1-3 and 5-6 as follows: 

Claim 1:	An Artificial Intelligence (AI) system for generating interaction pattern for user's selection of an enterprise's products or services, the system comprising: a server having at least one hardware processor, which executes a plurality of code sections within an Al program stored in a memory to configure the hardware processor to: invoke a Data Acquisition code section to communicate to a database to collect at inception time, location and format information on user metadata and user interaction data which are stored in, the database as aggregated enterprise data of a plurality of users and users' interaction pattern information with an enterprise's products or services, wherein the at least one hardware processor is communicatively coupled with an output unit, wherein the Al program instructions further configure the processor to: invoke a Data Categorization code section to: categorize the aggregated enterprise data after extraction, examine unstructured information present in the user's interaction data and derives structures and labels to each Interaction partook by each user in the Enterprise, examine each token in specified data fields, disambiguates an intent of each token and assigns a category to each token, enriches the user Interaction data by adding more dimensions with a help of advanced natural language processing techniques, wherein the user Interaction data downstream being processed with refined extra dimensions and with more fine grained decisions after the categorization; invoke a Model Processing code section to associate the extracted categorized aggregated enterprise 

Claim 2:	The Artificial Intelligence (AI) system as claimed in claim 1, wherein the hardware processor is configured to: invoke the model processing code section to extract the aggregated enterprise data present in the database; and arrange the extracted data into categories in order and validate the extracted data.
Claim 3:	The Artificial Intelligence (AI) system as claimed in claim 1, wherein the database includes user metadata, interaction data, and interaction metadata.

Claim 5:
	The Artificial Intelligence (AI) system as claimed in claim 1, wherein the Model Processing code section comprises of the Habit Formation code section and a Recommendation code section, wherein the Habit Formation code section is configured to estimate probability of a customer to form a habit using the enterprise's product, and 

Claim 6:	A method implementing an Artificial Intelligence (AI) machine for generating interaction pattern for user's selection of an enterprise's products or services, the method comprising executing by at least one hardware processor, a plurality of code sections within an Al program stored in a memory to configure the hardware processor to perform steps comprising: invoking a Data Acquisition code section to communicate to a database to collect at inception time, location and format information on user metadata and user interaction data which are stored in the database as aggregated enterprise data of a plurality of users and users' interaction pattern information with an enterprise's products or services; invoking a Data Categorization code section to categorize the aggregated enterprise data after extracting stored aggregated enterprise data of a plurality of users and users' interaction pattern information with an enterprise's products or services; examining unstructured information present in the user's interaction data and derives structures and labels to each Interaction partook by each user in the Enterprise, examining each token in specified data fields, disambiguates an intent of each token and assigns a category to each token, enriching the user Interaction data by adding more dimensions with a help of advanced natural language processing techniques, wherein the user Interaction data downstream being processed with refined extra dimensions and with more fine grained decisions after the categorization; invoking a Model Processing code section to associate the extracted 

Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on December 10, 2021 has been considered.
Applicant’s arguments filed on December 10, 2021 with respect to rejections of claims 1- 3 and 5-10 under Flinn in view of Finkelstein have been fully considered and are persuasive.
Claims 1-3, 5-8, and 10 have been amended.
Claims 11-15 are new.
Claim 4 is cancelled.
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the 35 USC 101 rejections as being abstract ideas, 112 (a) and 112 (b) rejections are withdrawn.
The objection to the specification has been withdrawn because the amended specification overcomes the objection.
The objections to claims 5, 6, and 8 are withdrawn because the claims have been amended to overcome the objections.
Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.
The following is an examiner's statement of reasons for allowance:
	Although the prior art of record Flinn et al. (US 20150095278 A1, hereinafter Flinn) and Finkelstein (US 9818145 B1, hereinafter Finkelstein) discloses “an Artificial Intelligence (AI) system for generating interaction pattern for user's selection of an enterprise's products or services, the system comprising: a server having at least one processor, which executes Al program instructions stored in a memory to communicate to a database, wherein the database stores aggregated enterprise data of a plurality of users and users' interaction pattern information with an enterprise's products or services, wherein the at least one processor is communicatively coupled with an output unit, wherein the Al program instructions configure the processor to: categorize the aggregated enterprise data present in the database after extraction, associate the extracted enterprise data which has been categorized based on a set of parameters unique to the user's interaction pattern with the enterprise, and send the associated data to the output unit for transmission to a user device to select products or services from the enterprise”, neither Flinn, Finkelstein nor the prior art of record teach individually or in combination the limitations listed below as recited in applicants' independent Claims:	Claim 1: An Artificial Intelligence (AI) system for generating interaction pattern for 

	Claim 6: A method implementing an Artificial Intelligence (AI) machine for generating interaction pattern for user's selection of an enterprise's products or services, the Page 4 of 14 method comprising executing by at least one hardware processor, a plurality of code sections within an Al program stored in a memory to configure the hardware processor to perform steps comprising: invoking a Data Acquisition code section to communicate to a database to collect at inception time, location and format information on user metadata and user interaction data which are stored in the database as aggregated enterprise data of a plurality of users and users' interaction pattern information with an enterprise's products or services; invoking a Data Categorization code section to categorize the aggregated enterprise data after extracting stored aggregated enterprise data of a plurality of users and users' interaction pattern information with an enterprise's products or services; examining unstructured information present in the user's interaction data and derives structures and labels to each Interaction partook by each user in the Enterprise, examining each token in specified data fields, disambiguates an intent of each token and assigns a category to each token, enriching the user Interaction data by adding more dimensions with a help of advanced natural language processing techniques, wherein the user Interaction data downstream being processed with refined extra dimensions and with more fine grained decisions after the categorization; invoking a Model Processing code section to associate the extracted categorized aggregated enterprise data with types of items, 
The closest prior art made of record are:
US 10909574 B2 - Promoting products on a social networking system based on information from a merchant siteAn automated process running on a computer system then determines promotion criteria for the promoted product, based at least in part on the activities performed in connection with the related product. Feedback or analysis of the consumption data, the promotion engine 104 determines a promoted product and a promotion criterion.
US 20150304432 A1 - Method for measuring of affinity levels through passive and active interactions, involves measuring affinity levels among users of first group, and affinity levels are based on both passive and active interactions
US 20180121987 A1 - System and Method for Enabling Personal BrandingUser behavior data extracted from the user information is input to the desired self-brand predictor subsystem to generate a set of representative desired self-brands by clustering the survey data and the output of the trained prediction model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

1/13/2022
/V.H.H/
Examiner, Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162